DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounce et al (US 2008/0051711) in view of Rush et al (US 7,922,458).
Regarding claim 1, Mounce discloses an ambulatory (¶77) infusion pump system, comprising: a reservoir 26 configured to contain a medicament (¶88), including a plunger 34 at a proximal end of the reservoir and an outlet port 30 at a distal end of the reservoir (fig 4); a pushrod 40; a motor 44 mechanically linked to the pushrod (via 42) and configured to mechanically cause linear motion of the pushrod to contact and move the plunger to cause medicament to flow from the reservoir out of the outlet port to a patient (fig 4); and a processor 52 configured to control the motor and pushrod to cause delivery of medicament from the reservoir, wherein the processor is configured to: command the motor to actuate to deliver medicament from the reservoir by advancing the pushrod from a first linear position to a second linear position (¶117).

Rush discloses an ambulatory pump similar in most manners to Fukushima. Rush discloses a reservoir, pushrod and motor (although the motor is not mechanically linked to the pushrod) and further includes an optical encoder configured to monitor a linear position of the pushrod (Col.8 ll 9-21) and a processor configured to measure an amount of time for the pushrod to advance from the first linear position to the second linear position (reference claim 4); compare the measured amount of time to an expected move completion time (reference claim 5); and provide a notification of an error if the measured amount of time is longer than the expected move completion time (reference claim 3). This particular arrangement for Rush assists in determining whether a pump is properly primed (reference claim 1). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the ambulatory infusion pump system also includes an optical encoder configured to monitor a linear position of the pushrod and the processor is also configured to measure an amount of time for the pushrod to advance from the first linear position to the second linear position; compare the measured amount of time to an expected move completion time; and provide a notification of an error if the measured amount of time is longer than 
Regarding claim 2, wherein the processor is further configured to determine if the pushrod moved from the first linear position to the second linear position (see combination in claim 1, adding the optical encoder of Rush will result in the processor determining if the pushrod has moved from the first linear position to the second linear position – Col.7 ll 25-27 and Col.8 ll 11 and 12 of Rush).  
Regarding claim 4, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the processor is further configured to determine an absolute position of the pushrod relative to a full retracted position and a full extended position if the pushrod did not move from the first linear position to the second linear position during the expected move completion time. 
Rush discloses using linear feedback to detect positions of the plunger and using an optical sensor as it is more precise (as addressed in claim 1 and Col.8 ll 9-21). Col.8 ll 54 discuss the less precise conductive markings and 32 positions may be detected (with this “less precise” method) such that one of ordinary skill in the art would appreciate Rush discloses detecting as many intermediate positions (between the fully retracted and fully extended position) as desirable. Rush also discloses the pump is capable of detecting a jam if the plunger is not where it is expected to be, such that it can detect at least one position between the fully retracted and fully extended positions (Col.7 ll 25-27).

Regarding claim 8, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the processor is configured to provide a notification that a drive system error preventing the pushrod from being linearly advanced is present if the amount of medicament remaining in the reservoir is not below a predetermined threshold. Rush discloses detecting jams and notifying the user (Col.7 ll 22-27), which only occurs when the medicament remaining in the reservoir is not zero/empty. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the processor is configured to provide a notification that a drive system error preventing the pushrod from being linearly advanced is present (a jam) if the amount of medicament remaining in the reservoir is not below a predetermined threshold (when the medicament remaining is non-zero and you were expecting to move the plunger) as taught by Rush to alert a user that the device is not delivering as desired.
Regarding claim 9, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the expected move completion time is an expected range of move completion times.  Rush discloses the determination that the 
Regarding claim 10, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the optical encoder monitors a linear position of the pushrod by monitoring a rotational position of markings on a drive tube that rotates when the motor is actuated to cause the linear motion of the pushrod. In Rush, the markings are applied directly to the plunger/piston (Col.8 ll 35-37). Mounce disclose a drive tube 42 that rotates when motor 44 is actuated to cause linear motion of the pushrod (see connection of pushrod and drive tube via dashed line in fig 4). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the optical encoder monitors a linear position of the pushrod by monitoring a rotational position of markings on a drive tube that rotates when the motor is actuated to cause the linear motion of the pushrod as taught by Rush as part of the combination with Rush to allow the device to .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounce et al (US 2008/0051711) in view of Rush et al (US 7,922,458) and McDaniel et al (US 5,236,416).
Regarding claims 5-7, while Mounce substantially discloses the invention as claimed, it does not disclose the processor is configured to provide a notification of an error by notifying the user that the pushrod has reached the fully extended position if the pushrod is in the fully extended position, the processor is configured to determine an amount of medicament remaining in the reservoir if the pushrod is not in the fully extended position, nor to provide a notification that the reservoir needs to be refilled if the amount of medicament remaining in the reservoir is below a predetermined threshold.
McDaniel discloses a syringe plunger detection and alarm generation (title) device. Which has a processor 40 configured to provide a notification of an error by notifying the user that the pushrod has reached the fully extended position if the pushrod is in the fully extended position (Col.6 ll 22-25), the processor is configured to determine an amount of medicament remaining in the reservoir if the pushrod is not in the fully extended position (Col.6 ll 55-59, amount for 3 minutes left of delivery), and to provide a notification that the reservoir needs to be refilled if the amount of medicament remaining in the reservoir is below a predetermined threshold (Col.6 ll 55-59, alarm).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce and Rush such that the . 
Claims 11, 12, 14, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mounce et al (US 2008/0051711) in view of Rush et al (US 7,922,458) and Andrieux et al (US 2010/0078017).
Regarding claim 11, Mounce discloses an ambulatory infusion pump system, comprising: 5Application No. 16/266,471a reservoir 26 configured to contain a medicament (¶88), including a plunger 34 at a proximal end of the reservoir and an outlet port 30 at a distal end of the reservoir (fig 4); a pushrod 40; a drive tube 42, the drive tube configured to cause linear motion of the pushrod when the drive tube is rotated (fig 4 dashed lines, ¶100); a motor 44 configured to cause the drive tube to rotate to cause linear motion of the pushrod to contact and move the plunger to cause medicament to flow from the reservoir out of the outlet port to a patient (¶100).
While Mounce substantially discloses the invention as claimed, it does not disclose the drive tube including a plurality of markings, wherein the markings comprise a predefined series of lines at least partially around the drive tube, an optical encoder configured to monitor a linear position of the pushrod by sensing the markings on the drive tube when the drive tube is rotated; nor a magnetic sensor configured to monitor 
Rush discloses a drug pump and which has a drive tube including a plurality of markings, wherein the markings comprise a predefined series of lines at least partially around the drive tube (Col.18-21, figs 9C and 9D), an optical encoder configured to monitor a linear position of the pushrod by sensing the markings on the drive tube when the drive tube is rotated (Col.8 ll 35, 36 and 58-62); and a magnetic sensor configured to monitor rotation of the drive tube by sensing a magnet disposed on the drive tube when the drive tube is rotated (Col.9 ll 33-42). 
Andrieux discloses using two sensors (80a/80b) and comparing their measurements to each other to determine if their values can be effectively used (¶93, ¶103) and to a threshold to indicate an error condition (¶103). Such that Andrieux teaches using more than one sensor of Rush to assist in determining proper position of the piston/pushrod.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the drive tube including a plurality of markings, wherein the markings comprise a predefined series of lines at least partially around the drive tube, an optical encoder configured to monitor a linear position of the pushrod by sensing the markings on the drive tube when the drive tube is rotated; and a magnetic sensor configured to monitor rotation of the drive tube by sensing a magnet disposed on the drive tube when the drive tube is rotated (and to add a microprocessor with the appropriate programming) as taught by Rush (and Andrieux - to use both a magnet and optical sensing) to allow the device to self-prime 
Regarding claim 12, further comprising a processor configured to compare rotation of the drive tube as monitored by the magnetic sensor sensing the magnet with rotation of the drive tube as monitored by the optical encoder sensing the markings on the drive tube (see combination in claim 11 of Rush which teaches both types of sensors and Andrieux which teaches why one would use both and compare them).  
Regarding claim 14, while Mounce, Rush and Andrieux substantially disclose the invention as claimed, they do not explicitly disclose wherein the processor is configured to compare rotation of the drive tube by comparing a number of markings sensed on the drive tube by the optical encoder with an expected number of markings expected to be detected for a given number of times the magnetic sensor has sensed the magnet. However, references are not read in a vacuum but for what they teach one of ordinary skill in the art. Andrieux teaches comparing the two sensor data to see if their values correspond enough to be used, which one of ordinary skill in the art would appreciate would comprise comparing a number of markings sensed on the drive tube by the optical encoder with an expected number of markings expected to be detected for a given number of times the magnetic sensor has sensed the magnet. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce, Rush and Andrieux such that the processor is configured to compare rotation of the drive tube by comparing a number of markings sensed on the drive tube by the optical encoder with an expected number of markings expected to be detected for a given number of times the magnetic sensor has sensed 
Regarding claim 15, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the expected number of markings is a range of markings. Rush discloses the determination that the pump is not primed when the time period Is below the predetermined time period by a threshold amount of time (end of reference claim 1), such that one would appreciate the expected move time (equivalent of the reference driving profile) could also be a range (for example 29.1 sec to 30.9 sec for an expected move time of 30 sec) to prevent rejection of data that is otherwise considered acceptable. Rush also discloses using multiple bits for both error detection and correction (Col.9 ll 1-15). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the expected number of markings is a range of markings as taught by Rush itself to prevent rejection of measured number of markings that would otherwise be considered acceptable (for example if the timer calibration is slightly off) and for error detection and correction. 
Regarding claim 16, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the processor is further configured to issue an encoder alert if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder. Andrieux discloses sending an alarm if the two sensors do not properly match (¶111). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the processor is further 
Regarding claim 17, while Mounce substantially discloses the invention as claimed, it does not disclose wherein the processor is further configured to disable the motor if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder. Andrieux discloses ceasing delivery if the two sensors do not properly match (¶111 – shutting down delivery system 20). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mounce such that the processor is further configured to disable the motor if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder as taught by Andrieux so as not continue delivering fluid at an erroneous rate.
Regarding claim 19, while Mounce, Rush and Andrieux substantially discloses the invention as claimed, they do not disclose wherein the magnetic sensor monitors rotation of the drive tube by sensing more than one magnet disposed on the drive tube. Rush discloses use of magnets (Col.9 ll 33-42). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine which type of magnet sensor to utilize and how many magnets to utilize for said sensor as part of routine experimentation applying the teachings of Rush to Mounce.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While closest art Rush (or art modified by Rush) disclose a fault may be detected (Col.7 ll 22-27), it does not specifically provide a notification that an occlusion is present; for example the pump may have a mechanical short. Thus to modify the closest art as suggested by Applicant would be considered impermissible hindsight.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Rush specifically discloses sensing the position at any and all positions (Col.9 ll 56-64), while Applicant is requiring comparing only complete rotations of the drive tube as monitored by the two sensors. Thus to modify the closest art as suggested by Applicant would render it unsuitable for its intended use.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Closest art Andrieux discloses notifying a user and/or switching to the sensor with accurate readings (¶97 and ¶111 for example), but not initiating a pump self-test if the rotation of the drive tube as monitored by the magnetic sensor does not equal the rotation of the drive tube as monitored by the optical encoder as the state that they are not equal IS the test Andrieux utilizes. To modify Andrieux (or a combination using Andrieux) to utilize another test is considered impermissible hindsight.
Response to Arguments
Applicant’s amendments overcome the previous art, new references are introduced. While some references are reused as secondary references the arguments are drawn to the no longer used references and are thus moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783